Order entered July 2, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00455-CV

                            KIMBERLEY PETTIGREW, Appellant

                                                V.

                       MEGAN REEVES & BRIANA TROY, Appellees

                        On Appeal from the County Court at Law No. 4
                                    Collin County, Texas
                            Trial Court Cause No. 004-03642-2011

                                             ORDER
       The Court has before it the June 27, 2013 request of Claudia Webb, official court reporter

for the Collin County Court at Law No. 4, for an extension of time in which to file the reporter’s

record. The Court GRANTS the request and ORDERS that the reporter’s record be filed within

forty-five days of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE